DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s RCE received 4/25/2022 for application number 16/672,633.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are pending.  Claims 1, 8 and 15 are independent claims.  Claims 2-3, 5, 9-10, 12, 16-17 and 19 have been cancelled.

Response to Amendments
Applicants’ amendments to claims 4, 11 and 18 have been fully considered, and persuasive.  Therefore, Examiner withdraws the claim objections to the claims.

Response to Arguments
Applicants’ arguments to independent claims 1, 8 and 15 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15, and their dependent claims has changed. However, Examiner asserts that the newly added feature was taught by newly found prior art. See the rejection presented below.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torok et al. (US Patent 9,324,322; hereinafter Torok) in view of Gutkin et al. (US Patent Application 2016/0093295; hereinafter Gutkin).

As to independent claim 1, Torok discloses a computer-implemented method comprising:
receiving, by one or more processors, a first external audio external to a media player that a user is listening to [Col 7, line 65 – Col 8, line 3 - FIG. 4 is a flow chart illustrating an example algorithm for implementing the steps shown in FIG. 1 on the ASR device 200 in FIG. 2. At the start 410, the system generates an output 420 corresponding to operation of a device by a user and receives audio input 422 corresponding to the audio of the user's present environment.  Although shown sequentially these activities may be performed in any order or at the same time, and at least the receiving of audio input 422 may be continuous.];
detecting, by one or more processors, a first interruption action from the user of the media player [Col 12, lines 39-46 - the speaker recognition engine 692 may be programmed to trigger an event in response to specific known voices];
automatically buffering, by one or more processors, the first external audio [Col 10, lines 1-13 - if the AFE 250 processes both the speech and noise components together, providing a single processed audio feed as output, that processed audio is stored in the FIFO buffer 646. The duration of processed audio held in the buffer 646 is preferably at least a few seconds, as this data will later be used to create new acoustic fingerprints/models];
generating, by one or more processors, a first acoustic fingerprint, based on the first external audio, which identifies the first external audio [Col 12, lines 52-60 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage (244). FIG. 9 expands on how a new fingerprint/model is created. The audio interruption data currently stored (730) in the FIFO buffer 646 is automatically analyzed to isolate the acoustic signature of the audio interruption (950) and determine whether an acoustically distinct audio interruption occurred (952) immediately prior to the voice command]; and
saving, by the one or more processors, the first acoustic fingerprint to a database [Col 12, lines 52-56 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage];
receiving, by one or more processors, a second external audio [Fig. 4, Col 8, lines 7-11 – The audio input may originate with the audio capture device 212, or as noted earlier, may be received from somewhere else such as a peripheral or a network connection via input/output device interfaces 202 - Examiner notes that Fig. 4 and 7 show a continuous loop where the process determines whether the audio interruption is new by matching with stored acoustic fingerprints];
determining, by one or more processors, that the second external audio matches the first acoustic fingerprint [Col 4, lines 55-67 - The acoustic fingerprinting engine 242 of the classifier system 252 compares a non-speech audio interruption included in the audio data with stored acoustic fingerprints or models. When a match is found, the acoustic fingerprinting engine 242 may trigger a predefined interrupt of controller/processor 204; Col 10, lines 18-24 - If the acoustic fingerprint engine 242 determines (434 "Yes") that an audio interruption matches an acoustic fingerprint/model stored in the fingerprint storage 244, any of several modification actions may be undertaken depending upon the action or actions associated with the acoustic fingerprint/model, a context-based rule set, and/or user preferences (460)];
responsive to the second external audio matching the first acoustic fingerprint, interrupting, by one or more processors, the media player [Col 10, lines 46-60 - the audio output volume may be attenuated or increased, or audio output may be muted or paused. Which modification is made may be based upon a user setting, may be uniform for all events, or may be event dependent]:
saving, by one or more processors, the second external audio to the database [Col 13, lines 28-35 - If a distinctive audio interruption is isolated (952 "Yes"), the corresponding noise data (e.g., noise feature vectors) may be used to generate (954) an acoustic fingerprint/model, which is then stored (956) in fingerprint storage 244];
updating, by one or more processors, the first acoustic fingerprint based on the second external audio [Col 13, lines 38-56 - Along with storing the new signature, an event may be triggered modifying the output (460), including, among other things, suspending notifications, pausing, muting, loudening or attenuating the output. Whether the output is loudened, attenuated, muted or paused might depend upon the voice command used to trigger (742) the storage (956) of the new noise.  For example, if a user says "pause" upon hearing a new noise, the device 600 will store (956) the acoustic fingerprint of the distinctive noise (if any) that the user heard before saying "pause," pause output, and note in fingerprint storage 244 that the "pause" action should be taken if the fingerprint/model is detected again in the future]; 
receiving, by one or more processors, a third external audio [Fig. 4, Col 8, lines 7-11 – The audio input may originate with the audio capture device 212, or as noted earlier, may be received from somewhere else such as a peripheral or a network connection via input/output device interfaces 202 - Examiner notes that Fig. 4 and 7 show a loop where the process determines whether the audio interruption is new by matching with stored acoustic fingerprints];
determining, by one or more processors, that the third external audio does not match the first acoustic fingerprint [Col 11, lines 54-65 - if speaker recognition does not trigger an event (772 “No”), speech recognition 740 is performed on the processed audio signal. An added speech command in this expanded algorithm may store new noises as event-triggering audio interruptions];
detecting, by one or more processors, a second interruption action from the user who is listening to a media player and reacts to the third external audio [Col 13, lines 38-56 - an event may be triggered modifying the output (460), including, among other things, suspending notifications, pausing, muting, loudening or attenuating the output. Whether the output is loudened, attenuated, muted or paused might depend upon the voice command used to trigger (742) the storage (956) of the new noise.  For example, if a user says "pause" upon hearing a new noise, the device 600 will store (956) the acoustic fingerprint of the distinctive noise (if any) that the user heard before saying "pause," pause output, and note in fingerprint storage 244 that the "pause" action should be taken if the fingerprint/model is detected again in the future – Examiner notes that the system detects user’s different outputs such as loudening, muting and attenuating upon listening to a new noise];
generating, by one or more processors, a second acoustic fingerprint, based on the third external audio, which identifies the third external audio [Col 11, lines 54-65 - If a voice or other user command is received to store a new audio interruption (742 “Yes”), then a new fingerprint/model is created and added (748) to fingerprint storage (244). FIG. 9 expands on how a new fingerprint/model is created. The audio interruption data currently stored (730) in the FIFO buffer 646 is automatically analyzed to isolate the acoustic signature of the audio interruption (950) and determine whether an acoustically distinct audio interruption occurred (952) immediately prior to the voice command]; and
saving, by the one or more processors, the second acoustic fingerprint to the database [Col 13, lines 28-35 - If a distinctive audio interruption is isolated (952 "Yes"), the corresponding noise data (e.g., noise feature vectors) may be used to generate (954) an acoustic fingerprint/model, which is then stored (956) in fingerprint storage 244].
Although Torok teaches a continuous loop where the process determines whether the audio interruption is new by matching with stored acoustic fingerprints as illustrated in Fig. 4 and 7, Torok does not appear to teach explicitly:
updating, by one or more processors, a list of acoustic fingerprints including the first acoustic fingerprint in the database.
However, Gutkin teaches in the same field of endeavor [Abs - Gutkin teaches a learning system that updates fingerprints in the database as it continuously trains the model]:
updating, by one or more processors, a list of acoustic fingerprints including the first acoustic fingerprint in the database [Para 0035 - The system may further include a database of updated recorded training utterances 160 that stores updated recorded utterances of speech segmented into acoustic units, a fingerprint similarity engine 170 that compares acoustic fingerprints of differing acoustic units and identifies similar acoustic fingerprints, a prior probability assigner 180 that assigns an existing probability estimate of occurrence of an acoustic unit in a corpus of text to the updated acoustic units, and a database 190 that stores the updated acoustic unit, its identified similar acoustic fingerprint and assigned probability of occurrence in data triples].
It would have been obvious to one of ordinary skill in art, having the teachings of Torok and Gutkin at the time of filing, to modify a method for automatic volume attenuation for speech enabled devices disclosed by Torok to include the concept of statistical unit selection language models based on acoustic fingerprinting disclosed by Gutkin to obtain a database of recorded training utterances and output a probabilistic language model that can be efficiently encoded in a finite state transducer framework to enable speech synthesis [Gutkin, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of statistical unit selection language models based on acoustic fingerprinting disclosed by Gutkin to obtain a database of recorded training utterances and output a probabilistic language model that can be efficiently encoded in a finite state transducer framework to enable speech synthesis [Gutkin, Para 0003].

As to dependent claim 4, Torok and Gutkin disclose the computer-implemented method of claim 2.
Torok further teaches: further comprising:
responsive to the second external audio matching the first acoustic fingerprint, providing, by one or more processors, a notification of the second external audio to the user [Col 14, lines 42 – 45 - the device 600 may provide the user feedback when instructed to store a new noise, such as an affirmative beep or negative beep to indicate that a distinctive sound was or was not successfully stored].

As to dependent claim 6, Torok and Gutkin disclose the computer-implemented method of claim 2.
Torok further teaches:  wherein the first interruption action is selected from the group consisting of: muting the media player, pausing the media player, and removal of a listening device [Col 10, lines 46-60 - the audio output volume may be attenuated or increased, or audio output may be muted or paused. Which modification is made may be based upon a user setting, may be uniform for all events, or may be event dependent].

As to dependent claim 7, Torok and Gutkin disclose the computer-implemented method of claim 2.
Torok further teaches:  wherein generating the first acoustic fingerprint comprises saving, by one or more processors, the first external audio to the database [Col 12, lines 52-56 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage].

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same ground.  

As to dependent claim 9, the claim is substantially similar to claim 2 and is rejected on the same ground.  

As to dependent claims 10, 16 and 17, the claims are substantially similar to claim 3 and are rejected on the same ground.  

As to dependent claims 11 and 18, the claims are substantially similar to claim 4 and are rejected on the same ground.  

As to dependent claims 13 and 20, the claims are substantially similar to claim 6 and are rejected on the same ground.  

As to dependent claim 14, the claim is substantially similar to claim 7 and is rejected on the same ground.  

  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Khan et al. (US PGPUB 2016/0019915) teaches a system and method for recognizing emotion in audio signals in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176